SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1289
KA 08-00652
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

CHASE SINCLAIR, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID M. ABBATOY, JR.,
OF COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (LORETTA S. COURTNEY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Elma A.
Bellini, J.), rendered March 14, 2008. The judgment convicted
defendant, upon a jury verdict, of criminal possession of a weapon in
the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon a jury
verdict of criminal possession of a weapon in the second degree (Penal
Law § 265.03 [3]), defendant contends that he was denied effective
assistance of counsel due to the failure of defense counsel to request
the form jury instruction regarding the voluntariness of statements
(see CJI2d[NY] Statements—Expanded Charge on Traditional
Voluntariness). We reject that contention. Upon our review of the
evidence, the law, and the circumstances of this case, viewed in
totality and as of the time of the representation, we conclude that
defense counsel afforded defendant “meaningful representation” (People
v Baldi, 54 NY2d 137, 147). The single error alleged by defendant was
not “sufficiently egregious and prejudicial as to compromise . . .
[his] right to a fair trial” (People v Caban, 5 NY3d 143, 152), and
there is no “reasonable likelihood that the [alleged] error, standing
alone, changed the outcome of the case” (People v Douglas, 296 AD2d
656, 657, lv denied 99 NY2d 535). Indeed, we conclude that defendant
failed “ ‘to demonstrate the absence of strategic or other legitimate
explanations’ for [defense] counsel’s alleged shortcoming[]” (People v
Benevento, 91 NY2d 708, 712, quoting People v Rivera, 71 NY2d 705,
709). In light of the evidence presented at trial, defense counsel
reasonably could have decided that the expanded charge on the
voluntariness of defendant’s confession would be futile or even
counterproductive, and instead reasonably could have decided that a
more successful strategy was likely to be attacking defendant’s
                                 -2-                          1289
                                                         KA 08-00652

confession on the ground that it was not sufficiently corroborated
(see CJI2d[NY] Corroboration of Statements; People v Parrotte, 34 AD3d
921, 922).




Entered:   December 23, 2011                   Frances E. Cafarell
                                               Clerk of the Court